Title: To Thomas Jefferson from Stephen Sayre, 25 June 1801
From: Sayre, Stephen
To: Jefferson, Thomas


               
                  Sir.
                  Philaa 25th. June 1801—
               
               The chancellor Livingston on his return from Washington did me the honor of passing a night with me, at my country house in Bordenton. Before he departed, he express’d some regret, that another arrangement had not taken place, so as to have had aid from my knowledge in European affairs and other considerations, necessarily connected with the habits & manners of the world, obtain’d only by long experience. He supposed I had not, in due time, reminded you that I had render’d, & could again render service to our country at the european courts. My answer was, that I had long since done this. He finally advised to write again, pointing out where I might yet be useful—I have the vanity to think this not very difficult, tho’ I have not the vanity to presume on your approbation—but Mr L. assured me, that he most sincerely beleives, there is a disposition & a wish, to do me justice
               and tho I am, by no means sure, whether he meant that this good will rested in the Presedent, or in the Administration, I am somewhat encouraged to bring myself again into your remembrance.
               Let me first observe—I make no claim on the Executive as connected with my demands on the Legislature. Secondly. I claim no appointment, in which I cannot fully & compleatly execute its duties. But pardon me if I plead a prior, & prescriptive right, to expect from the Executive, acting on just principles, some kind of compensation for the injustice of those, who feeling power & forgeting right, no longer remember’d the poor man who had saved the city.
               
               I must make one more remark—Beleive me—I am, by no means mortified at the appointments of Mr Livingston or Mr Pinckney—they are old servants, have great talents & large fortunes.
               It may seem presumption, perhaps, that I should offer any reasons for a change in your diplomatic arrangement—indeed I do not know it is positivly made—If my reasons have no weight, they can do no injury—if they deserve consideration you will not reject them.
               May it not be supposed, that a Minister Resident at the Hague, instructed to visit some of the northern courts, as circumstances arise, might secure lasting advantages to our country, in settling the great interests of Europe. We cannot but be injured or benefited by the system to follow these singular convulsions—we are more deeply concern’d in this great event, than any nation on earth—will it then bear reflection, that we are to have no agency, where we are most concern’d. Can it be necessary to have ambassadors, at particular courts, to settle matters with particular nations, & unnecessary to have one where all the great interests & happiness of the universe are under consideration?
               your Minister at Paris will be fully employ’d there—your Minister in London can do nothing—your Minister at Madrid will have, if possible, less opportunity than the former. The present state of things are now in train, which require nothing more than common sense & common honesty to unite Europe & America in the enviable system of protecting the inoffending trader thro the ocean of the universe forever.
               A simple question now agitates all Europe—It must be decided whether the ocean shall be made free, or become the element of plunder. Shall it be recorded in future history, that the United States of America, had sent a Minister, from Holland to Prussia, from Prussia to Denmark, from Denmark to Sweedon, activly intent on uniting Europe against the rights of man, a free commerce, & their own interests; but that they can claim no share in the honor of an arm’d neutrality, founded on the principles of universal protection.
               The combind powers have set out in error—they may perhaps continue in that error—your Minister should be instructed to correct it if not too late. I mean the right of search. It leads to vexation, to loss, & an appeal to arms—your name alone would do a great deal towards rejecting this fatal Article—
               As to emolument—were you to adopt my Ideas & give me the appointment, it is no temptation—but thinking as I do, I should prefer it to any thing in your gift
               I am, with real respect yours &c &c .
               
                  
                     Stephen Sayre
                  
               
             